Exhibit 10.17
 
NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS CONVERTIBLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.  THIS SECURITY AND THE SECURITIES ISSUABLE UPON CONVERSION OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.


Issue Date: _______________


Interest Rate:  10% per annum


Amount:  $_______________




CONVERTIBLE DEBENTURE
DUE 12 MONTHS FROM ISSUE DATE


THIS DEBENTURE is one of a series of duly authorized and validly issued
Convertible Debentures of Entia Biosciences, Inc., a Nevada corporation, having
its principal place of business at 13565 SW Tualatin-Sherwood Rd #800 Sherwood,
OR 97140 (the “Company”), designated as its Convertible Debenture due
__________(the “Debenture” and, collectively with the other such series of
debentures as may be issued, the “Debentures”).


FOR VALUE RECEIVED, the Company promises to pay to
______________________________________ or its registered assigns (the “Holder”),
or shall have paid pursuant to the terms hereunder, the principal sum of
$_______________ plus accrued interest on ___________(the “Maturity Date”) or
such earlier date as this Debenture is required or permitted to be repaid as
provided hereunder.  In addition, in conjunction with the signing of this
Debenture, the Company will issue a three year common stock purchase warrant to
purchase one (1) share of common stock for each dollar of principal subject to
this Debenture.  Each common stock purchase warrant shall be exercisable for up
to three (3) years at $1.00 per share and shall be subject to the terms of the
Common Stock Purchase Warrant attached to this Debenture as Exhibit B.  This
Debenture is subject to the following additional provisions:


Section 1.                      Definitions.  For the purposes hereof, in
addition to the terms defined elsewhere in this Debenture, (a) capitalized terms
not otherwise defined herein shall have the meanings set forth in the Purchase
Agreement and (b) the following terms shall have the following meanings:


 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 1 of 8

--------------------------------------------------------------------------------

 


“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.


“Change of Control Transaction” means the occurrence after the date hereof of
any of (i) an acquisition after the date hereof by an individual or legal entity
or “group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act)
of effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of 33% of the
voting securities of the Company (other than by means of conversion or exercise
of the Debentures and the Securities issued together with the Debentures), or
(ii) the Company merges into or consolidates with any other Person, or any
Person merges into or consolidates with the Company and, after giving effect to
such transaction, the stockholders of the Company immediately prior to such
transaction own less than 66% of the aggregate voting power of the Company or
the successor entity of such transaction, or (iii) the Company sells or
transfers all or substantially all of its assets to another Person and the
stockholders of the Company immediately prior to such transaction own less than
66% of the aggregate voting power of the acquiring entity immediately after the
transaction, or (iv) a replacement at one time or within a three year period of
more than one-half of the members of the Company’s board of directors which is
not approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), or (v) the execution by the Company of an agreement
to which the Company  is a party or by which it is bound, providing for any of
the events set forth in clauses (i) through (iv) above.


“Common Stock” means the common stock, par value $.001 per share, of the Company
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 2 of 8

--------------------------------------------------------------------------------

 


“Conversion Shares” means, collectively, the Common Stock (or preferred stock
that is convertible into Common Stock), and any Common Stock purchase warrants
that may be issuable to investors in Company’s next round of equity financing
(the “Series B”) which is expected to raise $10 million before the Maturity
Date.


“Mandatory Default Amount” means the sum of (A) 120% of the outstanding
principal amount of this Debenture (ii) accrued interest and (iii) all other
amounts, costs, expenses and liquidated damages due in respect of this
Debenture.


“Notice of Conversion” shall have the meaning set forth in Section 4(a).


“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.


 “Purchase Agreement” means the Securities Purchase Agreement, Investor
Questionnaire, Subscription Materials, and any other transaction documents
required from investors in the Series B.


Section 2.                      Interest and Prepayment.  The principal amount
of the Debenture shall bear interest at 10% per annum.  No regularly scheduled
interest payments shall be made on this Debenture.  The accrued interest shall
be payable in full on the Maturity Date.  The Company may prepay any portion of
the principal amount of this Debenture with four business day prior written
notice to the Holder without penalty.


Section 3.                       Registration of Transfers and Exchanges.
 
a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same.  No service charge will be
payable for such registration of transfer or exchange.
 
b) Investment Representations. This Debenture has been issued subject to certain
investment representations of the original Holder set forth in the Purchase
Agreement and transfer or exchange will require any new Holder(s) to be in
compliance with the Purchase Agreement and applicable federal and state
securities laws and regulations.


c) Reliance on Debenture Register. Prior to due presentment for transfer to the
Company of this Debenture, the Company and any agent of the Company may treat
the Person in whose name this Debenture is duly registered on the Debenture
Register as the owner hereof for the purpose of receiving payment as herein
provided and for all other purposes, whether or not this Debenture is overdue,
and neither the Company nor any such agent shall be affected by notice to the
contrary.
 
 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 3 of 8

--------------------------------------------------------------------------------

 


Section 4.                        Conversion.
 
a) Automatic Conversion.  On the date that the Company has received at least
$1.5 million from its Series B offering, the Holder shall be given notice (the
“Notice of Conversion”) that the outstanding principal and accrued interest is
being automatically converted into Conversion Shares as of the date of such
notice (the “Conversion Date”).  The number of Conversion Shares shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount and accrued interest of this Debenture by (y) the price paid for such
Conversion Shares by the other investors in the Series B (the “Conversion
Price”).  The Conversion Price shall not exceed $2.00 (two dollars) per share.


b) Delivery of Certificate Upon Conversion. The Company shall deliver, or cause
to be delivered, to the Holder within thirty (30) business days, a certificate
or certificates representing the Conversion Shares purchased in the Series B.
The Conversion Shares shall include the same restrictive legends and trading
restrictions that are placed on the certificates issued to the other investors
in the Series B.
 
c) Fractional Shares. The Company shall not be required to certificates
representing fractions of Conversion Shares, but may if otherwise permitted, pay
the Holder the value of the Conversion Price for such fraction in cash.


d) Transfer Taxes.  The issuance of certificates for Conversion Shares shall be
made without charge to the Holder hereof for any documentary stamp or similar
taxes that may be payable in respect of the issue or delivery of such
certificates, provided that the Company shall not be required to pay any tax
that may be payable in respect of any transfer involved in the issuance and
delivery of any such certificate upon conversion in a name other than that of
the Holder of this Debenture so converted and the Company shall not be required
to issue or deliver such certificates unless or until the Person or Persons
requesting the issuance thereof shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.


e) Prospectus Delivery. Holder agrees to comply with the prospectus delivery
requirements under the applicable securities laws in connection with any
transfer of Conversion Shares.


Section 5.                      Negative Covenants. As long as any portion of
this Debenture remains outstanding, the Company shall not, and shall not permit
any of its Subsidiaries to, without prior written consent of the Holder while
the Debenture is outstanding, directly or indirectly:


a) pay cash dividends on any equity securities of the Company;


b) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval);
 
 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 4 of 8

--------------------------------------------------------------------------------

 


Section 6.                      Events of Default.


a) “Event of Default” means, wherever used herein, any of the following events
(whatever the reason for such event and whether such event shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body):


i. any default in the payment of the principal amount and accrued interest of
any Debenture as and when the same shall become due and payable, which default
is not cured within 10 Trading Days;
 
ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Debentures which failure is not cured, if possible to cure,
within 10 Trading Days after notice of such failure sent by the Holder or by any
other Holder;


iii. the Company or any Significant Subsidiary shall be subject to a Bankruptcy
Event;
 
 
iv. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction or shall agree to sell or dispose of all or in excess of
33% of its assets in one transaction or a series of related transactions
(whether or not such sale would constitute a Change of Control Transaction);


v. any monetary judgment, writ or similar final process shall be entered or
filed against the Company, any Subsidiary or any of their respective property or
other assets for more than $1,000,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of forty-five
(45) calendar days.


b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Debenture, plus accrued interest owing in
respect thereof through the date of acceleration, shall become, at the Holder’s
election, immediately due and payable in cash at the Mandatory Default
Amount.  Commencing 10 trading days after the occurrence of any Event of Default
that results in the eventual acceleration of this Debenture, the interest rate
on this Debenture shall accrue at an interest rate equal to the lesser of 15%
per annum or the maximum rate permitted under applicable law.  Upon the payment
in full of the Mandatory Default Amount, the Holder shall promptly surrender
this Debenture to or as directed by the Company.
 
 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 5 of 8

--------------------------------------------------------------------------------

 


Section 7.                      Miscellaneous.
 
a) Notices.  Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile
(email/fax), or sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth in the Purchase Agreement or
such other facsimile number or address as the Company may specify for such
purpose by notice to the Holder delivered in accordance with this Section
8.  Any and all notices or other communications or deliveries to be provided by
the Company hereunder shall be in writing and delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service
addressed to each Holder at the facsimile number or address of such Holder
appearing on the books of the Company, or if no such facsimile number or address
appears, at the principal place of business of the Holder.  Any notice or other
communication or deliveries hereunder shall be deemed given and effective on the
earliest of (i) the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number specified in this Section 9
prior to 5:30 p.m. (Pacific time), (ii) the date immediately following the date
of transmission, if such notice or communication is delivered via facsimile at
the facsimile number specified in this Section 9 between 5:30 p.m. (Pacific
time) and 11:59 p.m. (Pacific time) on any date, (iii) the second Business Day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (iv) upon actual receipt by the party to whom such notice is
required to be given.
 
b) Lost or Mutilated Debenture.  If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed, but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, reasonably satisfactory to the
Company.


c) Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Oregon, without regard to the principles of conflict of laws thereof.  Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by Purchase Agreement
(whether brought against a party hereto or its respective Affiliates, directors,
officers, shareholders, employees or agents) shall be commenced in the state and
federal courts sitting in the City of Portland, Oregon, (the “Oregon
Courts”).  Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the Oregon Courts for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Purchase Agreements), and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such Oregon Courts, or such Oregon Courts are improper or
inconvenient venue for such proceeding.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by applicable law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Debenture or the transactions contemplated hereby. If either
party shall commence an action or proceeding to enforce any provisions of this
Debenture, then the prevailing party in such action or proceeding shall be
reimbursed by the other party for its attorney’s fees and other costs and
expenses incurred in the investigation, preparation and prosecution of such
action or proceeding.
 
 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 6 of 8

--------------------------------------------------------------------------------

 
 
d) Waiver.  Any waiver by the Company or the Holder of a breach of any provision
of this Debenture shall not operate as or be construed to be a waiver of any
other breach of such provision or of any breach of any other provision of this
Debenture.  The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture.  Any waiver
by the Company or the Holder must be in writing.
 
e) Severability.  If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances.  If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Debenture as
contemplated herein, wherever enacted, now or at any time hereafter in force, or
which may affect the covenants or the performance of this indenture, and the
Company (to the extent it may lawfully do so) hereby expressly waives all
benefits or advantage of any such law, and covenants that it will not, by resort
to any such law, hinder, delay or impeded the execution of any power herein
granted to the Holder, but will suffer and permit the execution of every such as
though no such law has been enacted.
 
f) Next Business Day.  Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.


g) Headings.  The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.


h) Assumption.  Any successor to the Company or any surviving entity in a
Fundamental Transaction shall (i) assume, prior to such Fundamental Transaction,
all of the obligations of the Company under this Debenture and the Purchase
Agreement pursuant to written agreements in form and substance satisfactory to
the Holder (such approval not to be unreasonably withheld or delayed) and (ii)
issue to the Holder a new debenture of such successor entity evidenced by a
written instrument substantially similar in form and substance to this
Debenture, including, without limitation, having a principal amount and interest
rate equal to the principal amount and the interest rate of this Debenture and
having similar ranking to this Debenture, which shall be satisfactory to the
Holder (any such approval not to be unreasonably withheld or delayed).  The
provisions of this Section 8(i) shall apply similarly and equally to successive
Fundamental Transactions and shall be applied without regard to any limitations
of this Debenture.
 
 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 7 of 8

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
a duly authorized officer as of the date first above indicated.




ENTIA BIOSCIENCES, INC.
 
 
By:__________________________________________
     Marvin S. Hausman MD, CEO








 
 
 
Entia Biosciences, Inc. - Convertible Debenture –July 2014 - Page 8 of 8

--------------------------------------------------------------------------------

 